DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 08/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-43, 45, and 47-48, is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 20050187576 A1) in view of Viola et al. (US 20120223121 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Whitman et al. (US 20050187576 A1) in view of Viola et al. (US 20120223121 A1) and further in view of Leimbach et al. (US 20150272575 A1).
Regarding claims 42-43, and 45, Whitman et al. discloses a surgical stapling instrument (100/700, figs. 1-2, 8, and 16) comprising: (a) a body (14/102, figs. 1-2 and 7-8); (b) a shaft assembly (708/720) extending distally from the body (fig. 16); (c) a stapling head assembly (700) at a distal end of the shaft assembly (fig. 1), wherein the stapling head assembly is configured to drive an annular array of staples (7142) through tissue [0170-0174]; 
(d) an anvil (112/702) configured to cooperate with the stapling head assembly to deform the annular array of staples driven through tissue by the stapling head assembly, wherein the anvil defines an annular recess (7024, [0170-0174], fig. 16); (e) a power source (14); (f) a firing assembly initiation feature (rocker 1310/1314 and/or joystick, switches 1302, 1304, 1306, 1308, [0080-0084], fig. 6) 
(g) that includes a motor (76, 80, 84, 90, 96, figs. 5-6) configured to receive power from the power source ([0065-0071], claim 9), wherein the firing assembly is configured to actuate the stapling head assembly through a predetermined linear range of motion to provide a full and uninterrupted firing stroke to drive the annular array of staples through the tissue in response to actuation of the firing assembly initiation feature [0081-0088]; 
(h) a completed stroke feature/electronic switch (display device 16 and indicators 18a, 18b, fig. [0086]);
 (i) a control module (controller 1122) in communication with the power source and the motor of the firing assembly; and 
(j) an audible, visual, or tactile indicator (display device 16 and indicators 18a, 18b, fig. [0086]) in communication with the control module, wherein the audible, visual, or tactile indicator is configured to indicate clamping status [0081-0088];
a translatable member (30/32);
the completed stroke feature/electronic switch comprising at least one sensor (hall, optical, encoder 1106, 1108, sensors 246, 248 [0074-0077]) in communication with the control module, wherein the at least one sensor is configured to sense one or both of: (i) a load exerted on the translatable member of the firing assembly indicating successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly, or (ii) a longitudinal position of the translatable member indicating successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly (rotational/angular position of drive shafts 30/32 [0074-0075, 0084]), wherein the sensor is configured to ensure successful completion of the full and uninterrupted firing stroke to shear off the excess tissue that is positioned within the annular recess (7024, [0170-0174], fig. 16) of the anvil in response to actuation of the firing assembly initiation feature [0074-0088].
Whitman et al. states: “controller 1122 may selectively enable or disable the functions of the electromechanical surgical system 10 as defined by the operating program or algorithm corresponding to the attached surgical attachment 100. For example, where the surgical attachment is the surgical attachment 100 illustrated in FIG. 1, the firing function controlled by the operation of the switch 1320 is disabled unless the space or gap between the anvil assembly 112 and the staple and blade portion 106 is determined to be within an acceptable range…switch 1320 itself remains operable but that the controller 1122 does not effect the corresponding function unless the space or gap is determined to be within the acceptable range” [0084]
Whitman et al. fails to explicitly disclose the completed stroke feature/electronic switch is configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke, wherein the sensor is configured to sense the longitudinal position of the translatable member and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke and wherein the switch is configured to be closed by actuation of the firing assembly initiation feature and remain closed to ensure successful completion of the full and uninterrupted firing stroke.
Viola et al. teaches having a completed stroke feature (controller 28/206), an sensor/indicator (36/50/62) configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of a firing assembly (74) initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke wherein the sensor is configured to sense the longitudinal position of the translatable member (thread rod/74) and wherein a switch is configured to be closed by actuation of the firing assembly initiation feature and remain closed to ensure successful completion of the full and uninterrupted firing stroke (controller automatically/uninterrupted clamping and firing the staples and complete the firing stroke through a predetermined linear range of motion, pre clamp tissue then automatic driven, control distance and rate of firing drive [0062-0070, 0086, 0092, 0101, 0105-0108, 0112-0115, 0123, 0130], figs. 7-8 and 11-14). 
Given that Whitman et al. teaches determine render the firing assembly initiation feature inactive and using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, articulation, motor speed, sensors that send signals to the microcontroller/processor to adjust/stop (adjust speed, articulation and etc.) the instrument based on the detect signals/feedback, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the completed stroke feature/electronic switch to be configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke for proper staple forming purposes, correct clamping, and correct function of the device and/or automatic time controlled firing for desired tissue compression as taught by Viola et al.
Leimbach et al. also teaches a surgical instrument (10) with a circuit board (100 [0182]), processor (7004/2017/2404  [0207, 0245, 330, 0360-0363], figs. 51-59) having sensors that produce signals based on detected parameters (instrument is operating correctly), configured to selectively ignore a first signal and determine a condition ( fault condition) wherein said processor is configured to communicate instructions to said surgical instrument during the surgical procedure in view of said determined condition ([0360-0376, 0387-0390], figs. 1, 1-33, and 38-59) in which a sensor switch/condition could be a completed stroke feature/electronic switch is configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature (ignored as input is ignored from sensors) and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature (ignored) until after successful completion of the full and uninterrupted firing stroke wherein the sensor is configured to sense the longitudinal position of the translatable member and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke and wherein the switch is configured to be closed by actuation of the firing assembly initiation feature and remain closed to ensure successful completion of the full and uninterrupted firing stroke. 
Leimbach et al. states: “processor can be configured to selectively ignore the input from one or more sensors” [0364]
Given that Whitman et al. teaches determine render the firing assembly initiation feature inactive and using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, articulation, motor speed, sensors that send signals to the microcontroller/processor to adjust/stop (adjust speed, articulation and etc.) the instrument based on the detect signals/feedback, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the completed stroke feature/electronic switch to be configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature and render the firing assembly initiation feature inactive via ignoring the input, in the presence of subsequent activation of the firing assembly initiation feature (ignored) until after successful completion of the full and uninterrupted firing stroke for proper staple forming purposes, correct clamping, and correct function of the device and/or automatic time controlled firing for desired tissue compression as taught by Viola et al. and Leimbach et al.
Regarding claims 47-48, Whitman et al. discloses the sensor is configured to sense the longitudinal position of the translatable member and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature (until desired clamp distance/position), wherein the switch is configured to be closed by actuation of the firing assembly initiation feature and remain closed to ensure successful completion of the full and uninterrupted firing stroke [0074-0088].
Whitman et al. fails to disclose to render the firing assembly initiation feature inactive until, after successful completion of the full and uninterrupted firing stroke.
Viola et al. teaches having a completed stroke feature (controller 28/206) to render the firing assembly initiation feature inactive until, after successful completion of the full and uninterrupted firing stroke (controller automatically/uninterrupted clamping and firing the staples and complete the firing stroke through a predetermined linear range of motion, pre clamp tissue then automatic driven, control distance and rate of firing drive [0062-0070, 0086, 0092, 0101, 0105-0108, 0112-0115, 0123, 0130], figs. 7-8 and 11-14).
Given that Whitman et al. teaches determine render the firing assembly initiation feature inactive and using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, articulation, motor speed, sensors that send signals to the microcontroller/processor to adjust/stop (adjust speed, articulation and etc.) the instrument based on the detect signals/feedback, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the completed stroke feature/electronic switch to render the firing assembly initiation feature inactive until, after successful completion of the full and uninterrupted firing stroke for proper staple forming purposes, correct clamping, and correct function of the device and/or automatic time controlled firing for desired tissue compression as taught by Viola et al.
Leimbach et al. also teaches a processor (7004/2017/2404  [0207, 0245, 330, 0360-0363], figs. 51-59) to render the firing assembly initiation feature inactive until, after successful completion of the full and uninterrupted firing stroke ([0360-0376, 0387-0390], figs. 1, 1-33, and 38-59).
Given that Whitman et al. teaches determine render the firing assembly initiation feature inactive and using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, articulation, motor speed, sensors that send signals to the microcontroller/processor to adjust/stop (adjust speed, articulation and etc.) the instrument based on the detect signals/feedback, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the completed stroke feature/electronic switch to render the firing assembly initiation feature inactive until, after successful completion of the full and uninterrupted firing stroke for proper staple forming purposes, correct clamping, and correct function of the device and/or automatic time controlled firing for desired tissue compression as taught by Viola et al. and Leimbach et al.

Claims 21-28, 31-33, 35, 41-43, and 45-48, is/are rejected under 35 U.S.C. 103 as being unpatentable over Measamer et al. (US 20150083774 A1) in view of Leimbach et al. (US 20150272575 A1) in view of Viola et al. (US 20120223121 A1).
Regarding claims 21, 42-43, and 45-46, Measamer et al. discloses a surgical stapling instrument (10) comprising: (a) a body (375); (b) a shaft assembly (60) extending distally from the body; (c) a stapling head assembly (20) at a distal end of the shaft assembly (fig. 1), wherein the stapling head assembly is configured to drive an annular array of staples (66) through tissue [0047]; 
(d) an anvil (40) configured to cooperate with the stapling head assembly to deform the annular array of staples driven through tissue by the stapling head assembly, wherein the anvil defines an annular recess (fig. 2) (e) a power source (230/300 [0083-0087]); (f) a firing assembly initiation feature (311/64) a firing switch (360 or 74) configured to be actuated by the firing assembly initiation feature [0048, 0064-0068, 0083-0092, 0098, 0132]; 
(g) that includes a motor (310) configured to receive power from the power source, wherein the firing assembly is configured to actuate the stapling head assembly through a predetermined linear range of motion to provide a full and uninterrupted firing stroke to drive the annular array of staples through the tissue in response to actuation of the firing assembly initiation feature [0099-0104]; 
(h) a completed stroke feature (309 and/or 312);
 (i) a control module (300) in communication with the power source and the motor of the firing assembly; and 
(j) an audible, visual, or tactile indicator (120, figs. 5-6) in communication with the control module, wherein the audible, visual, or tactile indicator is configured to indicate clamping status [0055, 0071, 0076, 0097];
a translatable member (24);
the completed stroke feature/electronic switch comprising at least one sensor (switches 220, sensors claim 19, [0105-0106]) in communication with the control module, wherein the at least one sensor is configured to sense one or both of: (i) a load exerted on the translatable member of the firing assembly indicating successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly, or (ii) a longitudinal position of the translatable member indicating successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly (rotational/angular position of motor, rod 391 [0105-0106]), wherein the sensor is configured to ensure successful completion of the full and uninterrupted firing stroke to shear off the excess tissue that is positioned within the annular recess (7024, [0170-0174], fig. 16) of the anvil in response to actuation of the firing assembly initiation feature  [0099, 0105-0106];
wherein the completed stroke feature comprises (i) a cam member (309) and a cam follower (312 [0089-0090, 0106]).
Measamer et al. states: “once switch (356) is activated, switch (356) cannot be re-activated, and trigger (360) is effectively disabled. Furthermore, once switch (356) is activated and electrical communication is established between motor (310) and batteries (330), the activation of motor (310) cannot be interrupted or otherwise affected by further manipulation of firing trigger (360)” [0099].
Measamer et al. fails to explicitly disclose the indicator is configured to indicate successful completion of the full and uninterrupted firing stroke and the completed stroke feature configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke. 
Leimbach et al. teaches a surgical instrument (10) with a circuit board (100 [0182]), processor (7004/2017/2404  [0207, 0245, 330, 0360-0363], figs. 51-59) having sensors that produce signals based on detected parameters (instrument is operating correctly), configured to selectively ignore a first signal and determine a condition ( fault condition) wherein said processor is configured to communicate instructions to said surgical instrument during the surgical procedure in view of said determined condition ([0360-0376, 0387-0390], figs. 1, 1-33, and 38-59) in which a sensor switch/condition could be a completed stroke feature/electronic switch is configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature (ignored as input is ignored from sensors) and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature (ignored) until after successful completion of the full and uninterrupted firing stroke. 
Leimbach et al. states: “processor can be configured to selectively ignore the input from one or more sensors” [0364]
Viola et al. teaches having a completed stroke feature (controller 28/206), an sensor/indicator (36/50/62) configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of a firing assembly (74) initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke wherein the sensor is configured to sense the longitudinal position of the translatable member (thread rod/74) and wherein a switch is configured to be closed by actuation of the firing assembly initiation feature and remain closed to ensure successful completion of the full and uninterrupted firing stroke (controller automatically/uninterrupted clamping and firing the staples and complete the firing stroke through a predetermined linear range of motion, pre clamp tissue then automatic driven, control distance and rate of firing drive [0062-0070, 0086, 0092, 0101, 0105-0108, 0112-0115, 0123, 0130], figs. 7-8 and 11-14). 
Given the teachings of Measamer et al. to have surgical stapling instrument is configured to initiate the driver stroke with a circuit controlled motor for driving staples and cutting tissue with a visual feedback indicator, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the indicator to be configured to indicate successful completion of the full and uninterrupted firing stroke for feedback purposes and/or for automation control with feedback as taught by Viola et al. and have the completed stroke feature configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke for automation control with feedback as taught by Viola et al. and Leimbach et al.
Regarding claims 22 and 46, Measamer et al. teaches the stapling head assembly further comprises a knife (36) configured to cut the tissue, wherein the firing assembly is configured to actuate the stapling head assembly through the predetermined linear range of motion to provide the full and uninterrupted firing stroke to drive the annular array of staples and the knife through the tissue [0099-0104], wherein the audible, visual, or tactile indicator is configured to indicate successful completion of the full and uninterrupted firing stroke that drives the annular array of staples and the knife through the tissue. Viola et al. also teaches the stapling head assembly further comprises a knife [0043, 0047, 0065] configured to cut the tissue, wherein the firing assembly is configured to actuate the stapling head assembly through the predetermined linear range of motion to provide the full and uninterrupted firing stroke to drive the annular array of staples and the knife through the tissue [0099-0104], wherein the audible, visual, or tactile indicator is configured to indicate successful completion of the full and uninterrupted firing stroke that drives the annular array of staples and the knife through the tissue [0013, 0017, 0073, 0080-0084, 0092-0093], figs. 1-10), wherein the anvil defines an annular recess (fig. 2), wherein the cylindraceous knife has an interior, wherein the completed stroke feature is configured to ensure successful completion of the full and uninterrupted firing stroke to shear off the excess tissue that is positioned within the annular recess of the anvil and the interior of the cylindraceous knife in response to actuation of the firing assembly initiation feature [0099-0104].
Regarding claim 23, Measamer et al. teaches the completed stroke feature further comprises a cam member (309 and/or 312) and a cam follower (312), wherein the cam follower is operably coupled to the cam member and the stapling head assembly, wherein the cam member is configured to rotate to a predetermined angular position in response to activation of the motor [0089], wherein the cam member is rotatable from a home position to a fired position to actuate the stapling head assembly through the predetermined linear range of motion to provide the full and uninterrupted firing stroke to drive the annular array of staples and the knife through the tissue [0089-0090, 0104-0106].
Regarding claims 24-25, and 28, Measamer et al. teaches the firing assembly comprises a translating assembly, wherein the translating assembly comprises: (i) a first portion, (ii) a second portion, and (iii) a resilient member (150) interposed between the first portion and the second portion, wherein the resilient member is configured to deform based on a load in the firing assembly ([0067], fig. 4), and a translating member (64), wherein the completed stroke feature further comprises: at least one sensor in communication with the control module, wherein the at least one sensor is configured to sense one or both of: (i) a load in the firing assembly while the firing assembly actuates the stapling head assembly indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly (dynamic braking for one stroke, [0105], claim 19) and (ii) a longitudinal position of the translatable member while the firing assembly actuates the stapling head assembly indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly ([105-0106], claim 19, figs. 14-16) wherein the control module is configured to maintain activation of the motor through the completion of the full and uninterrupted firing stroke prior to completion of the full and uninterrupted firing stroke  [0099-0104]. Viola et al. teaches sensing location of firing translating axial/longitudinal screw [0016] and controlling voltage, ([0013, 0017, 0043-0044, 0047, 0052, 0055-0057, 0073, 0080-0084, 0092-0094], claim 21, figs. 1-10). Viola et al.’121 teaches the completed stroke feature comprises axial/longitudinal screw (74), a firing switch (26 or 24) configured to be actuated by the firing assembly initiation feature, wherein the control module is configured to maintain activation of the motor through the completion of the full and uninterrupted firing stroke as a firing switch (26 or 24) transitions back to an open state prior to completion of the full and uninterrupted firing stroke ([0062-0070, 0086, 0092, 0101, 0105-0108, 0112-0115, 0123, 0130], figs. 7-8 and 11-14).
Given the teachings of Measamer et al. to have surgical stapling instrument is configured to initiate the driver stroke with a circuit controlled motor for driving staples and cutting tissue with a visual feedback indicator, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the completed stroke feature and sensor(s) configured to sense location of firing translating screw, controlling voltage and taught by Viola et al. and  the completed stroke feature comprises a firing switch configured to be actuated by the firing assembly initiation feature, wherein the control module is configured to maintain activation of the motor through the completion of the full and uninterrupted firing stroke as a firing switch  transitions back to an open state prior to completion of the full and uninterrupted firing stroke for safety purposes and/or automation control with feedback as taught by Viola et al.’121. 
Regarding claims 26-27, and 48, Measamer et al. teaches the at least one sensor includes a switch that is configured to detect the longitudinal position of the translatable member indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly, wherein the at least one sensor comprises a load sensor configured to sense a longitudinally oriented load in the translatable member while the firing assembly actuates the stapling head assembly indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly  wherein the switch is configured to be closed by actuation of the firing assembly initiation feature and remain closed to ensure successful completion of the full and uninterrupted firing stroke ([105-0106], claim 19, figs. 14-16) and Viola et al. teaches the at least one sensor includes a switch that is configured to detect the longitudinal position of the translatable member indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly, wherein the at least one sensor comprises a load sensor configured to sense a longitudinally oriented load in the translatable member while the firing assembly actuates the stapling head assembly indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly, wherein the switch is configured to be closed by actuation of the firing assembly initiation feature and remain closed to ensure successful completion of the full and uninterrupted firing stroke (automatic firing, controlling speed, voltage, and distance of translatable member [0013, 0017, 0043-0044, 0047, 0052, 0055-0057, 0073, 0080-0084, 0092-0094], claim 21, figs. 1-10).
Regarding claims 31-33, Measamer et al. teaches tracking positioning of the drive assembly [0105-0106]. Viola et al. teaches the at least one sensor comprises a position sensor configured to sense a position of the translatable member of the firing assembly, wherein the position sensor comprises: (i) a magnet fixedly secured to the translatable member, and (ii) a first Hall Effect sensor fixedly secured relative to the body, wherein the position sensor further comprises a second Hall Effect sensor fixedly secured relative to the body, wherein the first Hall Effect sensor is configured to sense distal positioning of the translatable member, wherein the second Hall Effect Sensor is configured to sense proximal positioning of the translatable member ([0091-0094], claims 27-29).
Regarding claims 41, Measamer et al. teaches the firing assembly initiation feature includes a firing trigger (360) configured to be manually actuated by a user [0099].

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-28, 31-33, 41-43, and 45-48 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892 &-
US 20030073982 A1- blade 75 tissue reservoir 45 [0041, 0044].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731